se

Case 4:19-cv-07638-HSG Document 51 Filed 03/17/21 Page 1of1

Curtis Thornton
5292 Carpinteria Ave
#C
Carpinteria, CA 93309 |
805-222-6009

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA

 

 

CURTIS THORNTON JR, Case No. 4:19-cv-0738-HSG

Plaintiff,

VS. MOTION TO DISQUALIFY

GILLIAM HAYWOOD JR

CHEN FENG, DALY CITY, SAN |
MATEO COUNTY, COUNTY Hearing
AND CITY OF SAN FRANCISCO, Date: May 6th, 2021
GATE GOURMET, HNA GROUP, Time: 2:00pm

IAN MADDISON, PAUL
MENDIARA, JONATHAN
PREMENKO, STEPHEN
WAGSTAFFE, FBI SAN
FRANCISCO, JOHN AND JANE
DOE,

Defendants

 

 

 

 

 

Comes Now Plaintiff (Curtis Thornton Jr) who hereby brings a Motion to Disqualify
Haywood Gilliam Jr, pursuant to the 5th Amendment, The May 31st, 1870, Act to enforce the
Right of Citizens of the United States to vote in the several States of this Union and for other
Purposes, 18 U.S. Code § 2383 (Insurrection and Rebellion), the April 15th, 1861, Presidential
Proclamation declaring insurrection and rebellion against US law, 18 USC 1590 (Trafficking in
Forced Labor), and 14th Amendment of the United States Constitution. This motion is based on
the arguments presented in the Memorandum in Support of Plaintiffs Motion to Disqualify
Haywood Gilliam Jr, all exhibits attached, and oral arguments.

Dated this 17th f March, 2021

 

/ fo YY Curtis Thornton
5292 Carpinteria Ave

#C

Carpinteria, CA 93309
805-222-6009

Motion to Disqualify Haywood Gilliam Jr
